Name: 2007/741/EC: Commission Decision of 8 November 2007 amending Decision 2007/102/EC adopting the work plan for 2007 for implementation of the programme of Community action in the field of public health (2003 to 2008), including the annual work programme for grants (Text with EEA relevance)
 Type: Decision
 Subject Matter: European construction;  EU finance;  health;  management
 Date Published: 2007-11-17

 17.11.2007 EN Official Journal of the European Union L 300/73 COMMISSION DECISION of 8 November 2007 amending Decision 2007/102/EC adopting the work plan for 2007 for implementation of the programme of Community action in the field of public health (2003 to 2008), including the annual work programme for grants (Text with EEA relevance) (2007/741/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 152(1) thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 110 thereof, Having regard to Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003 to 2008) (2), and in particular Article 8(1), thereof, Having regard to Commission Decision 2004/858/EC of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (3), and in particular Article 6 thereof, Whereas: (1) The work plan for 2007 was adopted on 12 February 2007. (2) The budget available for 2007 (commitments) was estimated at EUR 40 000 000. The contribution of EEA/EFTA countries was estimated at EUR 912 000. The contribution of one Applicant Country (Turkey) was estimated at EUR 958 000. The total budget for 2007 was estimated at EUR 41 870 000. The total indicative amount for the call for proposals was estimated at EUR 33 888 000. The overall indicative amount for the call for tenders was EUR 4 064 000. (3) The contribution received from EEA/EFTA countries amounted to EUR 884 640. The contribution to be received from one Applicant Country (Turkey) amounted to EUR 957 697. The following former candidate countries, Bulgaria, Czech Republic, Estonia, Hungary, Lithuania, Romania and Slovenia contributed to the Public Health Programme on the basis of the Enlargement Protocols for an amount of EUR 7 133 382,18, of which EUR 1 226 395,90 were committed in the previous years of the abovementioned Programme. The amount of EUR 5 906 986,28 is therefore still available for financing actions in 2007. (4) The total budget available for 2007 is therefore EUR 47 749 323,28. The total amount for the call for proposals is EUR 37 888 963. The total amount for the call for tenders is EUR 5 324 000. (5) The actions initially foreseen for 2007 with the cooperation of the OECD will be postponed to 2008, therefore a part of the budget allocated to finance direct grant agreements with the OECD is now available for other actions in 2007. Three actions are foreseen with the cooperation of the WHO and one action with the International Agency for Research on Cancer (IARC) for a total amount of EUR 2 550 000 instead of the initial amount estimated at EUR 2 032 000. (6) In the light of the increased budget made available, it is therefore necessary to amend the Work Plan for 2007 to finance a larger number of tenders, projects under the 2007 Call for Proposals and of direct grant agreements with international organisations. (7) Furthermore, since in 2007 final budget item 17 03 01 01 did not have the necessary commitment allocation, the relevant amount available under budget article 17 03 06 was transferred to item 17 03 01 01 at the beginning of the budget year. (8) The expenditure for administrative management of the programme is covered by budget item 17 01 04 02 (4). (9) The Public Health Programme Committee gave a favourable opinion on this draft Decision. (10) Commission Decision 2007/102/EC (5) should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Annex I to Decision 2007/102/EC is amended as follows: 1. Point 1.2 (Resources) is replaced by the following: Amending Budget No 1/2007 amounts to EUR 38 800 000 for operating appropriations under budget item 17 03 01 01 and to EUR 1 200 000 for administrative appropriations under budget item 17 01 04 02. The budget line for administrative appropriations related to the Executive Agency for Public Health is 17 01 04 30. The budget approved for 2007 (commitments) amounts to EUR 40 000 000. The budget for operating appropriations is EUR 38 800 000. The budget for administrative appropriations is EUR 1 200 000. To this budget should be added:  the contribution received from EEA/EFTA countries for an amount of EUR 884 640,  the contribution of one Applicant Country (Turkey): estimated at EUR 957 697,  the contribution of the following former candidate countries, Bulgaria, Czech Republic, Estonia, Hungary, Lithuania, Romania and Slovenia, for an amount of EUR 5 906 986,28. The total budget for 2007 is therefore EUR 47 749 323,28. This includes both resources for the operating budget and resources for technical and administrative assistance:  the total for the operating budget is estimated at EUR 46 416 963,28;  the total for the administrative budget is estimated at EUR 1 332 360. It is proposed that EUR 5 324 000 of the operating budget be spent on calls for tenders and EUR 2 550 000 on direct grants for international organisations. The total indicative amount for the call for proposals is estimated at EUR 37 888 963. As far as the allocation of grants for the call for proposal is concerned, a balance between the programmes different strands will be pursued, while taking into account the quality and quantity of proposals received, unless particular public health emergencies (e.g. pandemic influenza) arise to justify any reallocation of resources. In case resources from the operating budget would remain available at the end of 2007, these will be reallocated to the funding of grants selected through the Call for proposals 2007. 2. In point 2.1 (Call for proposals):  the fourth paragraph is replaced by the following: The total indicative amount for the call for proposals is estimated at EUR 37 888 963.  the ninth paragraph is replaced by the following: It should be noted that the indicative amount for Community financial participation in the retained projects during the opening of the negotiations can vary from  20 % to + 10 % as a result of the latter. 3. Point 2.2 (Call for tenders), the first paragraph is replaced by the following: Services procurements should be financed under budget items 17 03 01 01 and 17 01 04 02. The overall indicative amount for the call for tenders would be up to EUR 5 324 000. 4. Point 2.3.1 (Areas for cooperation in 2007) is replaced by the following: In accordance with Article 11 of the Programme Decision, cooperation with international organisations competent in the sphere of public health and the European Economic Area (EEA) States will be pursued in the course of the programme in coordination within Commission services dealing with the same subjects. Cooperation with the World Health Organisation (WHO) Cooperation with the WHO will be implemented in accordance with:  the Agreement between the United Nations and the European Community on the principles applying to the financing or co-financing by the Community of programmes and projects administered by the United Nations  which entered into force on 9 August 1999, and the Verification Clause Agreement between the European Community and the United Nations which entered into force on 1 January 1995, as amended,  the Exchange of Letters between the WHO and the European Commission concerning the consolidation and intensification of cooperation (including the memorandum concerning the framework and arrangements for cooperation between the WHO and the European Commission forming part of the Exchange of Letters),  financial assistance by the European Commission for activities undertaken by the WHO shall, unless agreed otherwise in exceptional circumstances, be provided in accordance with the Financial and Administrative Framework Agreement between the European Community and the United Nations, which entered into force on 29 April 2003 (to which the WHO acceded on 11 December 2003). Following the discussion had with the WHO, the priority areas of climate change/environment, nutrition and physical activity surveillance, and mental health have been identified.  Climate change/environment & health information to implement the Climate Information Decision Support Tool for Heat in Europe as a EU Heat Health Warning Systems to predict heat events in Europe,  Nutrition and Physical Activity surveillance to link the databases, to update their content and to provide technical support to Member States for the standardisation and quality control of the information collected by the Commission and the WHO,  Mental health. To map the richness of experience and initiatives in mental health promotion, mental disorder prevention and social inclusion of people with mental health problems in countries at national, regional and local levels, identify and support credible leaders in the health sector and identify gaps in evidence where a need for further research exists. The actions undertaken will avoid any overlaps or duplication with other activities funded by the Community, in particular other actions funded under the public health programme. Cooperation with the International Agency for Research on Cancer (IARC) affiliated to the WHO A separate negotiation with IARC is envisaged for a project for the development of the European Prospective Study of Nutrition and Cancer (EPIC) and European Network of Cancer Registries (ENCR), for updating the European Code Against Cancer and for preparing an Atlas of Cancer Mortality in the European Union using most recent mortality data (6). 5. Point 2.3.2 (Financing) is replaced by the following: Funding for actions with the international organisations mentioned above can be allocated only through direct grant agreements. Direct grant agreements will improve the synergies and responsiveness of the European Commission to international organisations where actions are jointly covered. These organisations have certain capacities linked to their specific tasks and responsibilities, which make them particularly qualified to carry out some of the actions set out in this Work Programme and for which direct grant agreements are considered to be the most appropriate procedure. The amount of the financial contribution can be up to 60 % per organisation of the eligible costs for the projects considered. The Commission will determine in each individual case the maximum percentage to be awarded. Direct grant agreements should be financed under budget item 17 03 01 01; the indicative amount for direct grants is estimated to be EUR 2 550 000. This amount could be increased depending on the unused appropriations available under the operating budget. Done at Brussels, 8 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (2) OJ L 271, 9.10.2002, p. 1. Decision as amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (3) OJ L 369, 16.12.2004, p. 73. (4) Amending budget No 1 (OJ L 124, 15.5.2007, p. 1). (5) OJ L 46, 16.2.2007, p. 27. (6) http://ec.europa.eu/health/ph_international/int_organisations/who_en.htm